FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2022

                                       No. 04-22-00310-CR

                                       Julio C. RIVERON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR2932
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
       The trial court imposed sentence in the underlying cause on February 15, 2022. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed on March
17, 2022. See TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on April 1, 2022. See id. R. 26.3. Appellant’s notice of appeal was filed on May
13, 2022. Appellant did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing by June 15, 2022, why this
appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v. Eighth Court of
Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony
conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas
Code of Criminal Procedure).


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court